DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to independent claims 1, 9 and 12, the cancellation of claims 5 and 11 as well as the arguments, filed 07/05/2022 has overcome the rejection and objection presented in the Office Action dated, 04/04/2022. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-4, 8-10 and 12 were rejected as being unpatentable in view of the disclosures of Tanaka. In addition, claims 5-6 and 11 were objected to as being dependent upon a rejected base claim, but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form to include the recitations of the base claim from which they depend and any intervening claims. Presently, Applicant has amended independent claim 1 by incorporating the allowable subject matter of now cancelled claim 5. Applicant has also amended independent claim 9 by incorporating the allowable subject matter of now cancelled claim 11. Moreover, independent claim 12 was amended to include the allowable subject matter of independent claim 7, which was indicated as being allowable in the previous Office Action. These amendment to independent claims 1, 9 and 12 has overcome the rejection and objection presented in the previous Office Action dated, 04/04/2022. The prior art fails to provide other relevant disclosures, which either cure the deficiencies of Tanaka to teach and/or suggest the limitations of independent claims 1, 9 and 12 as amended. Therefore, independent claim 1 as amended, claims 2-4, and 6 depending therefrom; independent claim 9 as amended and claim 10 depending therefrom; as well as independent claim 12 as amended are allowable.
Independent claim 8, which is directed to a storage medium, directly incorporates the allowable method of claim 1; therefore, independent claim 8 is also allowable. Independent claim 7 was indicated as allowable in the previous Office Action and the Examiner maintains the indication of allowability in this present action. With no outstanding rejection or objection remaining, all pending claims are in condition for allowance and the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899